Citation Nr: 0214979	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  97-05 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for bronchial asthma.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from May 1992 to July 1996.  
He has been represented throughout his appeal by The American 
Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 1996, by the New Orleans, Louisiana Regional Office 
(RO), which granted service connection for asthma and 
assigned a 10 percent disability rating, effective July 7, 
1996.  The veteran appealed seeking an increased evaluation.  

The Board remanded this claim to the RO in March 1998 and 
March 2000 for additional development.  A VA compensation 
examination was conducted in May 2000.  In a subsequent 
rating decision of June 2000, the RO increased the rating for 
asthma from 10 percent to 30 percent, effective July 7, 2002.  
As this does not represent the highest possible rating 
available under the rating schedule for asthma, the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  While the evidence shows that the veteran experiences 
frequent asthmatic attacks, marked dyspnea on exertion 
between attacks with only temporary relief by medication and 
an inability to perform more than light manual labor as a 
result of the disability have not been clinically shown.  

3.  The veteran's service-connected bronchial asthma is 
manifested by post-bronchodilator FEV-1 levels of greater 
than 55 percent of predicted and by FEV-1/FVC ratios greater 
than 55 percent of predicted.

4.  Monthly physician visits for required care of 
exacerbations have not been clinically demonstrated, nor have 
intermittent courses of systemic corticosteroids. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bronchial asthma are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.97, Diagnostic Code 
6602 (effective prior to October 7, 1996), 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

Service medical records reflect that the veteran began 
complaining of shortness of breath in October 1992 while 
running.  In January 1993, he was diagnosed with exercise-
induced asthma.  A pulmonary function test in April 1993 
revealed findings of mild obstructive disease without change 
with exercise.  In November 1995, the veteran was seen at a 
pulmonary clinic with complaints of difficulty breathing in 
sports; he noted some improvement in his symptoms with the 
use of inhalers.  He was diagnosed with mild obstructive 
airway disease without significant post bronchodilator 
response.  In March 1996, he was given a permanent physical 
profile for the asthma condition.  A Medical Evaluation Board 
(MEB) report in March 1996 noted that the veteran suffered 
from asthma and was using Proventil, Azmacort, and Serevent.  

On the occasional of the veteran's initial VA examination in 
April 1998, he reported experiencing asthmatic episodes 
approximately 2 to 3 times per week with almost immediate 
improvement following 2 to 3 puffs of Proventil inhaler.  The 
veteran indicated that he experienced increased asthmatic 
episodes during hot and humid weather conditions.  It was 
noted that Azmacort inhalations had been ineffective in the 
past, and the veteran had not received systemic (oral or 
intravenous) steroid therapy.  It was also noted that the 
veteran was currently on Albuterol inhaler 2 puffs only.  He 
was still experiencing intermittent mild asthmatic wheezing 
approximately 2 to 3 times per week usually precipitated by 
exertion.  He denied exertional dyspnea during asthma-free 
intervals.  The examiner reported that pulmonary function 
studies were suggestive of mild obstructive lung disease with 
no significant changes following bronchodilator.  The lungs 
were clear to auscultation and percussion at present without 
bronchospasms.  The pertinent diagnosis was bronchial asthma 
with pulmonary function test revealing mild obstructive lung 
disease, arterial blood gas studies were non-remarkable.  

VA outpatient treatment reports dated from April 1997 to 
August 1999 reflect that that veteran continued to receive 
follow up evaluation and treatment for symptoms of bronchial 
asthma.  During a clinical visit in April 1997, the veteran 
reported experiencing symptoms once per week.  He also 
complained of chest pain, but denied shortness of breath or 
other symptoms associated with chest pain.  The assessment 
was asthma, mild at this time.  

The veteran was next seen in September 1998, at which time he 
stated that he had an inhaler which relieved asthma attacks; 
he was on Albuterol only, but he used Azmacort and was doing 
well.  The assessment was stable asthma.  In August 1999, the 
veteran was seen with complaints of frequent asthmatic 
attacks up to 3 to 4 times a day; he also complaints of 
shortness of breath, worse at this time of year.  The veteran 
indicated that he need to use the Albuterol several times 
during the night; no other symptoms were reported.  The 
veteran reported that he had never been hospitalized for 
asthma and he never needed high dose steroids.  On 
examination, he appeared well.  The lungs had scattered 
expiratory wheezing.  The assessment was asthma.  

During a VA examination in May 2000, the veteran reported 
that running one-fourth of a mile or playing tennis for 20 
minutes caused him to become short of breath.  The veteran 
indicated that sometimes he had attacks once a day, and 
sometimes he had no attack for weeks.  It was noted that the 
veteran took 2 puffs of Albuterol every 6 hours as necessary 
for asthma; he also used 2 puffs of Azmacort twice a day.  
The veteran had no reported incapacitation.  His baseline was 
normal between attacks.  

On examination, the veteran had no cor pulmonale and no 
pulmonary hypertension.  He had no weight loss or weight 
gain.  He had no kyphoscoliosis and no pectus excavatum; no 
underlying conditions for restrictive disease was noted.  
Pulmonary function tests showed FEV1 and FEV1/FVC of 65 
percent predicted, which reflects moderately severe 
obstructive airway disease.  The pertinent diagnosis was 
bronchial asthma.  

On the occasion of a subsequent examination in July 2001, the 
veteran reported an occasional productive cough.  It was 
noted that the veteran had asthma attacks on average of five 
times a week, more during the month of October.  The veteran 
indicated that running one fourth of a mile and playing 
basketball caused shortness of breath.  It was noted that the 
veteran's baseline function status between the asthma was 
normal.  It was also noted that the veteran used Albuterol 
inhaler; however, the veteran had not use Azmacort inhaler 
for one year.  The veteran had no reported period of 
incapacitation.  On examination, the veteran had no cor 
pulmonale and no pulmonary hypertension.  He had no weight 
loss or weight gain.  He had no kyphoscoliosis and no pectus 
excavatum.  The pertinent diagnosis was bronchial asthma.  

II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  

Specifically, the December 1996 statement of the case, the 
March 1998 Board remand, the September 1999 supplemental 
statement of the case, the March 2000 Board remand, the June 
2000 supplemental statement of the case, the January 2001 
Board remand, and the July 2002 supplemental statement of the 
case, provided to both the veteran and his representative 
notify the veteran and his representative of the evidence 
necessary to substantiate his claim.  In a letter dated in 
April 2001, the veteran was again advised of the evidence 
that would substantiate his claim.  He was also informed of 
what evidence he was responsible for obtaining.

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West Supp. 2001) have been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim has been 
collected for review.  The clinical evidence of record 
contains sufficient information to rate the veteran's 
bronchial asthma according to the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  The Board is 
satisfied that the veteran has been adequately assisted in 
the development of his claim and that there are no 
outstanding pertinent records, which the RO has not obtained 
or attempted to obtain.  

The Board further notes that the VA examination reports 
include a history of the veteran's claimed disability.  
Several examination reports specifically note that the claims 
file had been reviewed.  Accordingly, the Board finds that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated under the Veterans 
Claims Assistance Act of 2000.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  


III.  Legal analysis.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1 (2001).  

In an August 1996 rating decision, the RO granted service 
connection for asthma, and assigned a 10 percent disability 
rating, effective from July 7, 1996.  Subsequently, a rating 
action in June 2000 assigned a 30 percent disability rating 
for asthma, effective from the date of the veteran's 
separation from service (July 7, 1996).  The veteran has 
appealed the initial 30 percent rating for bronchial asthma.  

The service-connected bronchial asthma is currently rated 
under Diagnostic Code 6602 of the VA rating schedule.  The 
rating schedule for determining the disability evaluations 
for asthma was revised, effective October 7, 1996, subsequent 
to the veteran's request for an increased rating for this 
disability.  The Court has held that, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v Derwinski, 1 Vet. App. 308 (1991).  

Under the prior version of Diagnostic Code 6602, a 30 percent 
rating was provided where there was moderate bronchial 
asthma, characterized by rather frequent asthmatic attacks 
(separated only by 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent rating was 
provided where there was severe bronchial asthma, 
characterized by frequent asthmatic attacks (one or more 
attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication precluding more than 
light manual labor.  In a notation following this Diagnostic 
Code, it is indicated that in the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.  

The revised diagnostic criteria rates bronchial asthma based 
on results of pulmonary function tests, the required 
treatment, and the frequency and severity of asthmatic 
attacks.  A 30 percent rating is assigned where forced 
expiratory volume in one second (FEV-1) is in the range from 
56 to 70 percent of predicted value, or; the ratio of FEV-1 
to forced vital capacity (FVC) is in the range from 56 
through 70 percent, or; there is the need for daily 
inhalation or oral bronchodilator therapy, or; need of 
inhalation anti-inflammatory medication.  

A 60 percent evaluation is assigned where forced expiratory 
volume in one second (FEV-1) is in the range from 40 to 55 
percent of predicted value, or; the ratio of FEV-1 to forced 
vital capacity (FVC) is in the range from 40 through 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or: intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  

A 100 percent rating is assigned for pronounced bronchial 
asthma where FEV-1 is less that 40 percent of predicted 
value, or; the ratio of FEV-1 to FVC is less than 40 percent, 
or; more than one attack per week with episodes of 
respiratory failure, or; which requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (2001).  

Considering first the criteria in effect prior to October 7, 
1996, the evidence does not suggest severe disability, and 
therefore an increased rating under the old criteria is not 
warranted.  Although the veteran complained of approximately 
five asthma attacks a week, the medical evidence has not 
demonstrated that the veteran suffers one or more asthmatic 
attacks weekly with marked dyspnea on exertion between 
attacks, and only temporary relief by medication; or that his 
asthma precludes more than light manual labor.  

In this regard the veteran's asthma reportedly is normal 
between attacks, and he experiences dyspnea only after fairly 
strenuous exertion, such as running or playing tennis.  This 
history suggests that he is capable of significant exertion 
between attacks without dyspnea.  The record also shows that 
he can go for weeks without attacks.

The higher of two ratings is to be assigned only where the 
overall disability picture more nearly approximates the 
criteria for such a rating, and the 30 percent rating 
contemplates frequent asthmatic attacks.  Given the overall 
medical evidence and the applicable rating criteria, the 
Board finds that the evidence of record does not warrant an 
increase to 60 percent.  

With respect to the current rating criteria, the Board also 
finds that a rating greater than 30 percent is not warranted.  
As noted above, a 60 percent rating is warranted if there is 
FEV-1 of 40-to 55-percent predicted, or FEV-1/FVC of 40 to 55 
percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  The medical evidence does not document 
monthly visits by the veteran to a physician or medical 
facility for treatment of exacerbations of his asthma, or 
reflect his undergoing intermittent courses of systemic 
corticosteroids.  Furthermore, the veteran's most recent 
pulmonary function test scores were FEV-1 of 71 percent and 
FEV-1/FVC of 82 percent in April 1998, and were FEV-1 of 65 
percent and FEV-1/FVC of 65 percent in May 2000.  Given the 
overall medical evidence and the applicable rating criteria, 
the Board does not find the evidence of record warrants an 
increase to 60 percent.  

Thus, under the applicable criteria, the veteran's asthma 
warrants no more than a 30 percent evaluation at any time 
since July 1996.  See Fenderson, supra.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine is not applicable, and the claim for a rating 
greater than 30 percent must be denied.  38 C.F.R. § 3.102 
(2001).  


ORDER

An initial evaluation in excess of 30 percent for bronchial 
asthma is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

